In a coro.ni nobis proceeding, defendants appeal from an order of the Supreme Court, Queens County, entered November 19, 1965, which after a Huntley type hearing, denied their application to vacate judgments of the former County Court, Queens County, rendered January 9, 1957, convicting them of robbery in the first degree, grand larceny in the first degree and assault in the second degree and imposing sentence. The judgments were affirmed (People v. Mancini, 7 A D 2d 640, affd. 6 N Y 2d 853; People v. Romano, 7 A D 2d 640, affd. 6 N Y 2d 853). Order reversed, on the law, and application remitted to the trial court for a hearing de novo in accordance with People v. Huntley (15 N Y 2d 72). The procedure prescribed in People v. Korda (24 A D 2d 577) should be followed. No questions of fact have been considered. It was error to refuse to make a finding and determination thereon with respect to the proof to the effect that defendants had requested counsel and such requests were denied prior to their making of the inculpatory statements (People v. Sanchez, 15 N Y 2d 387; People v. Taylor, 16 N Y 2d 1038; *654People v. Black, 25 A D 2d 663). Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ,, concur.